Citation Nr: 0919234	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  99-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints (other than the ankle joints).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
December 1950 to December 1954 and from February 1961 to 
February 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which, among other things, denied the Veteran's claim for 
service connection for arthritis of multiple joints.  

In October 2005, the Board remanded the claim for additional 
evidentiary development.  But records developed as a result 
of that remand revealed the Veteran also may have been 
receiving Social Security Administration (SSA) benefits.  
And since these additional records were not in his claims 
file, the Board again remanded the claim in November 2006 to 
obtain these additional records.  That agency indicated, 
however, it had no records pertaining to the Veteran.

A June 2006 RO (Appeals Management Center (AMC)) decision 
granted service connection for degenerative joint disease 
(i.e., arthritis) of the ankles, so the Veteran's claim for 
generalized arthritis of  multiple joints now only concerns 
joints other than his ankles.  Through his representative, he 
recently raised a new theory that the arthritis in his other 
joints is somehow related to the service-connected 
degenerative joint disease in his ankles.  Consequently, 
the Board again remanded the claim in July 2008 to obtain a 
medical nexus opinion addressing this newly raised theory of 
entitlement to secondary service connection.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4) (VA must request an examination 
and opinion when necessary to fairly decide a claim).

The Board also has advanced this appeal on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The arthritis in the Veteran's knees and hips was first 
diagnosed many years after his most recent period of military 
service ended and has not been linked by competent medical 
evidence either directly to his service or secondarily to the 
service-connected degenerative joint disease in his ankles.


CONCLUSION OF LAW

Arthritis of multiple joints (other than the ankle joints) 
was not incurred in or aggravated by service, may not be 
presumed to have been incurred in service, and is not 
proximately due to, the result of, or chronically aggravated 
by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim for service connection for arthritis of 
multiple joints (other than the ankle joints)
has been properly developed for appellate review.  The Board 
will then address this claim on its merits, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, letters satisfying these notice requirements 
were sent to the Veteran in April 2004, October 2005, March 
2006, December 2006, and August 2008.  These letters informed 
him of the evidence required to substantiate his claim, 
as well as of his and VA's respective responsibilities in 
obtaining supporting evidence.  It does not appear that any 
of these letters informed him of how a downstream disability 
rating and effective date are assigned - when service 
connection is granted, and the type of evidence impacting 
those downstream, ancillary determinations.  However, the 
Board finds that he has not been prejudiced by this because 
the underlying claim for service connection is being denied, 
so neither a downstream initial rating nor an effective date 
is being assigned.  That is to say, these downstream elements 
of his claim are ultimately moot, so not receiving additional 
VCAA notice concerning them is inconsequential and, thus, 
at most nonprejudicial, i.e., harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board also sees the notice letters were not issued prior 
to the initial adjudication of the Veteran's claim in October 
1997, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  But that was because 
the VCAA did not even exist at the time of that initial 
adjudication of the claim; indeed, the VCAA was not enacted 
until in November 2000.  And in Pelegrini II, the Court 
clarified that in these situations VA need not vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never issued.  Rather, 
VA need only provide any necessary VCAA notice and then 
readjudicate the claim such at that the intended purpose of 
the notice is served, i.e., not frustrated, and the Veteran 
is given ample opportunity to participate effectively in the 
adjudication of his claim.  In other words, it must be shown 
the timing error in the provision of the VCAA notice is 
ultimately inconsequential and, therefore, nonprejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO and 
the AMC have readjudicated the claim in supplemental 
statements of the case (SSOCs) issued in April 2004, June 
2007, and March 2009.  This is important to point out because 
the Federal Circuit Court has held that a statement of the 
case (SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

It further deserves mentioning that, in Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007), the U.S. Court of 
Appeals for the Federal Circuit held that any error in a VCAA 
notice, concerning any element of a claim, is presumed 
prejudicial, and that VA then bears the burden of rebutting 
this presumption.  However, the Supreme Court of the United 
States recently reversed the Federal Circuit's holding in 
Shinseki v. Sanders, 556 U. S. ___ (2009).  The Supreme Court 
held that the Federal Circuit had placed an "unreasonable 
evidentiary burden upon the VA..." by creating a presumption 
of prejudice with regard to deficient VCAA notice.  (slip. 
op. at 11).  The Supreme Court reiterated that "the party 
that 'seeks to have a judgment set aside because of an 
erroneous ruling carries the burden of showing that prejudice 
resulted.'" Id., citing Palmer v. Hoffman, 318 U. S. 109, 
116 (1943); see also Tipton v. Socony Mobil Oil Co., 375 U. 
S. 34, 36 (1963) (per curiam); United States v. Borden Co., 
347 U. S. 514, 516-517 (1954); cf. McDonough Power Equipment, 
Inc. v. Greenwood, 464 U. S. 548, 553 (1984); Market Street 
R. Co. v. Railroad Comm'n of Cal., 324 U. S. 548, 562 (1945) 
(finding error harmless "in the absence of any showing of . 
. . prejudice").  The Supreme Court emphasized that its 
holding did not address the lawfulness of the U.S. Court of 
Appeals for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his or her 
claims had a "natural effect" of prejudice, but that 
deficiencies regarding what portions of evidence VA would 
obtain and what portions the Veteran must provide did not.  
(slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent records that he and his representative have 
identified as relevant to the claim.  Pursuant to the Board's 
November 2006 remand, records from the SSA were requested.  
That agency responded, however, that the Veteran had never 
applied for SSA benefits, so there were no records concerning 
him.  The Board is thus satisfied there has been substantial 
compliance with its November 2006 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).  The Veteran was also afforded 
several VA compensation examinations to determine whether he 
has arthritis (other than in his ankles) as a direct result 
of his military service or secondary to the service-connected 
arthritis in his ankles, thereby also complying with the 
Board's July 2008 remand directive.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Merits of the Claim

The Veteran claims that he developed arthritis in various 
joints while on active duty in the military or, on an 
alternative theory of secondary service connection, that his 
arthritis was caused or aggravated by the service-connected 
arthritis in his ankles.  For the reasons and bases set forth 
below, however, the Board finds no basis to grant the claim 
under either theory of service connection.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.



So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, disability that is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition and secondarily service connected.  See 38 C.F.R. § 
3.310(a).  Also, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, he shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

After carefully reviewing the relevant medical and other 
evidence of record, the Board finds no grounds for granting 
the Veteran's claim on either a direct, presumptive, or 
secondary basis.  His service treatment records show he was 
seen on several occasions for pain involving various joints.  
For example, he was seen in November 1966 for swollen elbows 
and wrists, in March 1968 for painful elbows, and in August 
1969 for a painful left wrist.  Since he reported a history 
of painful or swollen joints during his separation physical 
examination in July 1970, he was evaluated for arthritis.  
But that evaluation, which included X-rays, revealed no 
radiographic evidence of arthritis.  There was also no 
evidence of a chronic disability involving his knees or hips.  
Thus, in the absence of arthritis during service - as well as 
during the one-year presumptive period after his 
service ended in February 1971 - there is probative evidence 
against his claim under both direct-incurrence and 
presumptive theories of service connection.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  



Indeed, the record shows that arthritis was first diagnosed 
during a VA examination in June 1997, approximately twenty-
six years after the Veteran's military service had ended, 
nearly three decades.  X-rays at that time confirmed a 
diagnosis of advanced degenerative joint disease of the 
knees.  The report also noted a history of degenerative joint 
disease of the left wrist and left shoulder, although 
radiographs did not confirm this history, which was 
apparently provided by the Veteran.  VA examinations 
subsequently performed in October 1997 and July 1998 also 
confirmed that arthritis was present in both knee joints.  
Although the July 1998 VA examination report also listed a 
diagnosis of arthritis in both elbow joints, radiographs did 
not confirm the presence of arthritis in either elbow.  These 
reports therefore confirm that arthritis was present only in 
the Veteran's knees, with no other joint involvement.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003, indicating arthritis 
must be objectively confirmed by X-ray (or presumably by MRI, 
etc.)

These VA examination reports provide compelling evidence 
against the claim since they show the arthritis in the 
Veteran's knees was first diagnosed approximately twenty-six 
years after his military service had ended.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).  Furthermore, although there was 
mention of a history of arthritis, none of these reports 
attributed the arthritis in his knees directly to his 
military service or secondarily to the service-connected 
arthritis in his ankles.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The issue of a nexus to service or to the service-connected 
ankle disability was addressed in two subsequent VA 
examinations.  In April 2006, a VA examiner reviewed the 
claims file and examined the Veteran before concluding that 
the arthritis in the Veteran's knees was unrelated to his 
military service.  The examiner explained that the arthritis 
in the Veteran's right knee was due to trauma, which was not 
shown in any of his service treatment records.  The examiner 
then explained that the arthritis in the Veteran's left knee 
was due to degenerative joint disease and was consistent with 
his advanced age, as shown by X-rays performed in 1997.  
Thus, the examiner determined the arthritis in the Veteran's 
knees was unrelated to either period of his active duty 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").

In September 2008, following the Board's July 2008 remand for 
additional medical comment regarding the issue of secondary 
service connection, a different VA examiner diagnosed the 
Veteran with arthritis of the knees and hips.  But after 
reviewing the claims file for the pertinent medical and other 
history, this examiner concluded that none of the arthritis 
in the Veteran's knees and hips was related to his military 
service.  Moreover, in a December 2008 addendum to the report 
of that evaluation, this same VA examiner further concluded 
that the arthritis in the Veteran's knees and hips was also 
unrelated to the service-connected arthritis in his ankles.  
In discussing the medical rationale for this opinion, the 
examiner explained that the arthritis in these joints was, 
instead, most likely due to the Veteran's heavy work and 
injuries he had sustained after service (as opposed to 
during).

Since these opinions were based on a review of the pertinent 
medical and other history and were supported by sound medical 
rationale; they provide compelling evidence against the 
Veteran's claim under all potential theories of entitlement 
to service connection.  These VA examiners applied valid 
medical analysis to the significant facts of this case in 
reaching their conclusions.  See Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position.)



The only evidence to the contrary is the Veteran's personal 
lay statements.  But as a layman, without any medical 
training and/or expertise, he simply is not qualified to 
render probative opinions concerning the cause or date of 
onset of his arthritis or whether there is any correlation 
between the arthritis in these other joints (his knees and 
hips) and the arthritis in his ankles.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Instead, he is only competent to 
comment on symptoms (e.g., joint pain) he may have personally 
experienced during and since service, but not the etiology of 
his symptoms in terms of whether they are associated with a 
diagnosis of arthritis related to his military service, 
either directly, presumptively, or secondarily by way of 
service-connected disability.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for arthritis of 
multiple joints (other than the ankles).  And as the 
preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.




ORDER

Service connection for arthritis of multiple joints (other 
than the ankles) is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


